Exhibit 10.2

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of August 20, 2012 is by and
between LEGALSOURCE LLC, a Delaware limited liability company (the “New
Subsidiary”) and BANK OF AMERICA, N.A., in its capacities as Administrative
Agent and Collateral Agent (collectively, the “Agent”) under the Amended and
Restated Credit Agreement (as amended, restated, supplemented and otherwise
modified from time to time, the “Credit Agreement”) dated as of April 14, 2011
among Huron Consulting Group Inc., a Delaware corporation, as Borrower, the
Guarantors identified therein, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent and Collateral Agent. Capitalized terms
used but not otherwise defined herein have the meanings provided in the Credit
Agreement.

The Borrower is required by Section 7.12 of the Credit Agreement to cause the
New Subsidiary to become a “Guarantor” thereunder. Accordingly, the New
Subsidiary hereby agrees as follows with the Agent, for the benefit of the
Lenders:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement,
and shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to the holders of the Obligations, as provided in Article IV of the
Credit Agreement, the prompt payment of the Guaranteed Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.

2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Security Agreement and a “Grantor” for all purposes of the Security
Agreement, and shall have all of the obligations of a Grantor thereunder as if
it had executed the Security Agreement. The New Subsidiary hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Grantors contained in the Security Agreement.
Without limiting the generality of the foregoing terms of this paragraph 2, to
secure the prompt payment in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
such term is defined and used in the Security Agreement), the New Subsidiary
hereby grants to the Collateral Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of the New Subsidiary in and to
all of the Collateral of the New Subsidiary, whether now owned or existing or
owned, acquired, or arising hereafter.

3. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Pledge Agreement and a “Pledgor” for all purposes of the Pledge Agreement,
and shall have all of the obligations of a Pledgor thereunder as if it had
executed the Pledge Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Pledgors contained in the Pledge Agreement. Without
limiting the generality of the foregoing terms of this paragraph 3, to secure
the prompt payment in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations (as such term is
defined and used in the Pledge Agreement), the New Subsidiary hereby grants to
the Collateral Agent, for the benefit of the holders of the Secured Obligations,
a continuing security interest in, and a right to set off against, any and all
right, title and interest of the New Subsidiary in and to all of the Collateral
(as such term is defined and used in the Pledge Agreement) of the New
Subsidiary, whether now owned or existing or owned, acquired, or arising
hereafter.



--------------------------------------------------------------------------------

4. The Borrower and Huron Consulting Group Holdings LLC, a Delaware limited
liability company (“Holdings”) hereby agree that the Equity Interests listed on
Schedule 1 hereto shall be deemed to be part of the Pledged Equity within the
meaning of the Pledge Agreement, shall become part of the Pledged Collateral (as
defined in the Pledge Agreement) and shall secure all of the Secured Obligations
(as defined in the Pledge Agreement) as provided in the Pledge Agreement. In
furtherance of the foregoing, Holdings hereby grants, pledges and assigns to the
Collateral Agent, for the benefit of the holders of the Secured Obligations (as
defined in the Pledge Agreement), a continuing security interest in any and all
right, title and interest of Holdings, in and to the Pledged Equity identified
on Schedule 1 hereto and all other Pledged Collateral (as defined in the Pledge
Agreement) relating thereto to secure the prompt payment and performance in full
when due, whether by lapse of time, acceleration, mandatory prepayment or
otherwise, of the Secured Obligations (as defined in the Pledge Agreement) to
the same extent as provided in the Pledge Agreement.

5. The New Subsidiary hereby represents and warrants to the Agent that:

(a) The New Subsidiary’s exact legal name and state of formation as of the date
hereof are as set forth on the signature pages hereto.

(b) Set forth on Schedule 2 is the chief executive office, tax payer
identification number and organizational identification number of the New
Subsidiary as of the date hereof.

(c) Other than as set forth on Schedule 3 hereto, the New Subsidiary has not
changed its legal name, changed its jurisdiction of formation, incorporation or
organization or been party to a merger, consolidation or other change in
structure or used any tradename in the five years preceding the date hereof.

(d) Schedule 4 hereto includes all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) registered or pending
registration with the United States Copyright Office, the United States Patent
and Trademark Office, or any comparable office or Governmental Authority in the
jurisdiction of formation, incorporation or organization of the New Subsidiary
and owned by the New Subsidiary as of the date hereof. None of the IP Rights of
the New Subsidiary set forth in Schedule 4 hereto is subject to any licensing
agreement or similar arrangement, except as set forth on Schedule 4 hereto.

(e) Schedule 5 hereto includes all Commercial Tort Claims before any
Governmental Authority by or in favor of the New Subsidiary.

(f) Schedule 6 hereto lists all real property that is owned by the New
Subsidiary as of the date hereof.

(g) Schedule 7 hereto includes each Subsidiary of the New Subsidiary, including
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) the certificate number(s) of the certificates
evidencing such Equity Interests and number and percentage of outstanding shares
of each class owned by the New Subsidiary (directly or indirectly) of such
Equity Interests and (iv) number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and all other similar rights
with respect thereto.



--------------------------------------------------------------------------------

6. The address of the New Subsidiary for purposes of all notices and other
communications is the address designated for the Borrower on Schedule 11.02 to
the Credit Agreement or such other address as the New Subsidiary may from time
to time notify the Administrative Agent in writing.

7. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary under Article IV of the Credit
Agreement upon the execution of this Agreement by the New Subsidiary.

8. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract.

9. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary, the Borrower and Holdings have caused
this Agreement to be duly executed by its authorized officer, and the Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

LEGALSOURCE LLC, a Delaware limited liability company By:  

/s/ C. Mark Hussey

Name:   C. Mark Hussey Title:   Executive Vice President,   Chief Financial
Officer and Treasurer

HURON CONSULTING GROUP INC.,

a Delaware corporation

By:  

/s/ C. Mark Hussey

Name:   C. Mark Hussey Title:   Executive Vice President,   Chief Financial
Officer and Treasurer

HURON CONSULTING GROUP HOLDINGS LLC,

a Delaware limited liability company

By:  

/s/ C. Mark Hussey

Name:   C. Mark Hussey Title:   Executive Vice President,   Chief Financial
Officer and Treasurer

 

Acknowledged and accepted: BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent By:  

/s/ Bozena Janociak

Name:   Bozena Janociak Title:   Assistant Vice President



--------------------------------------------------------------------------------

   Schedules Schedule 1    Pledged Collateral Schedule 2    Chief Executive
Office of New Subsidiary; Tax Payer Identification; Organizational
Identification Number Schedule 3    Changes in Legal Name and State of Formation
Schedule 4    IP Rights Schedule 5    Commercial Tort Claims Schedule 6    Real
Property Schedule 7    Subsidiaries of the New Subsidiary



--------------------------------------------------------------------------------

Schedule 1

Pledged Collateral

 

Issuer

 

Pledgor

 

Certificate No(s).

 

Percentage Ownership

LegalSource LLC

  Huron Consulting Group Holdings LLC   Not Certificated   100%



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Office of New Subsidiary; Tax Payer Identification;

Organizational Identification Number

550 West Van Buren Street

Chicago, Illinois 60607

FEIN 80-0828232

Delaware File No. 5173000



--------------------------------------------------------------------------------

Schedule 3

Changes in Legal Name and State of Formation

On July 5, 2012, the New Subsidiary filed a Certificate of Amendment to the
Certificate of Formation changing its name from LegalSource Acquisition LLC to
LegalSource LLC.

Formed in the State of Delaware on June 20, 2012.



--------------------------------------------------------------------------------

Schedule 4

IP Rights

 

ADAMSGRAYSON

   July 31, 2007    3271073    United States AG LOGO    December 18, 2007   
3354871    United States LEGALSOURCE    August 19, 2003    2752542    United
States LEGALSOURCE LEGAL STAFFING SOLUTIONS    January 14, 2003    2674126   
United States



--------------------------------------------------------------------------------

Schedule 5

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Schedule 6

Real Property

None.



--------------------------------------------------------------------------------

Schedule 7

Subsidiaries of the New Subsidiary

None.